           Case 1:20-cv-06741-JPO Document 7 Filed 10/26/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 LESHAWN DAWSON,
                               Plaintiff,
                                                                    20-CV-6741 (JPO)
                        -v-
                                                                          ORDER
 P&K USA TRADING CORP.,
                     Defendant.


J. PAUL OETKEN, District Judge:

       Defendant was served on September 21, 2020. However, no appearance has been entered

on Defendant’s behalf, and no response to the complaint has been filed in the allotted time.

Plaintiff has not moved for a default judgment.

       Plaintiff is directed to notify the Court whether he intends to move for default judgment,

or if he has received any communication from Defendant or its counsel regarding a response to

the complaint.

       If Plaintiff fails by November 9, 2020, to either (1) file a letter concerning the status of

the case, or (2) move for default judgment against Defendant, the action may be dismissed for

failure to prosecute.

       Plaintiff is directed to serve a copy of this order by mail on Defendant.

       SO ORDERED.

Dated: October 26, 2020
       New York, New York

                                              ____________________________________
                                                         J. PAUL OETKEN
                                                     United States District Judge
